19-08289-rdd      Doc 7       Filed 09/18/19    Entered 09/18/19 22:49:58           Main Document
                                                Pg 1 of 5


                                     Hearing Date: October 11, 2019 at 10:00 am (Prevailing Eastern Time)
                                  Objection Deadline: October 2, 2019 at 4:00 pm (Prevailing Eastern Time)

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy
Proposed Counsel to the Debtors
and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors.1                                          (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


          DEBTORS’ MOTION FOR ENTRY OF A SCHEDULING ORDER AND


1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd     Doc 7     Filed 09/18/19    Entered 09/18/19 22:49:58         Main Document
                                             Pg 2 of 5


                    A PROTECTIVE ORDER IN CONNECTION WITH
                      THE PRELIMINARY INJUNCTION MOTION

       Purdue Pharma L.P. (“Purdue Pharma”) and certain other of the debtors (“Debtors”)2

who are plaintiffs in the above-captioned adversary proceeding, submit this motion (the

“Preliminary Injunction Schedule Motion”), pursuant to section 105 of title 11 of the United

States Code (the “Bankruptcy Code”), Rules 7026 and 9006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), and Rule 9006-1 of the Local Rules of the Bankruptcy

Court for the Southern District of New York (the “Local Rules”), for entry of a scheduling order

and a protective order in connection with Debtors’ Motion for a Preliminary Injunction

(“Preliminary Injunction Motion”), dated September 18, 2019, and respectfully represent:

       1.      By this motion, Debtors ask that the Court establish a schedule for the Preliminary

Injunction Motion and for entry of a protective order. Specifically, Debtors request entry of an

order, attached hereto as Exhibit A (the “Order”), (i) setting a schedule for the Preliminary

Injunction Motion, and (ii) approving the terms and provisions of the protective order, attached

to the Order as Exhibit 1, which sets forth procedures and protections governing any confidential

and highly confidential information provided in connection with the Preliminary Injunction

Motion (the “Protective Order”).

       2.      This Court has subject matter jurisdiction to consider and determine this matter

pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue

is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Debtors have served notice of this

2
  Although only certain of the Debtors (Purdue Pharma L.P.; Purdue Pharma Inc.; Purdue
Pharma Manufacturing L.P.; Purdue Pharmaceuticals L.P.; Purdue Transdermal Technologies
L.P.; Purdue Pharmaceutical Products L.P.; Purdue Pharma of Puerto Rico; Rhodes
Pharmaceuticals L.P.; Rhodes Technologies; and Avrio Health L.P.) are defendants in the over
2,625 civil actions pending against the Debtors in various state and federal courts and other fora
across the United States and its territories (the “Pending Actions”), the term “Debtors” is used
for ease of reference.
                                                 2
19-08289-rdd      Doc 7     Filed 09/18/19     Entered 09/18/19 22:49:58          Main Document
                                               Pg 3 of 5


Preliminary Injunction Schedule Motion on all parties entitled to notice, and submit that no other

or further notice is necessary. No previous request for the relief sought herein has been made by

Debtors to this or any other court.

       3.      This Court has the authority to issue the Order pursuant to 11 U.S.C. § 105(a),

which grants the Bankruptcy Court “broad administrative power” to issue any order that serves

the interest of preserving the value of the debtors’ assets, and to facilitate an efficient process to

manage its docket. See, e.g., Adelphia Commc’ns Corp. v. The Am. Channel, LLC (In re

Adelphia Commc'ns Corp.), 345 B.R. 69, 85 (Bankr. S.D.N.Y. 2006) (explaining the court “may

use its equitable powers to assure the orderly conduct of the reorganization proceedings”)

(quoting In re Baldwin-United Corp. Litig., 765 F.2d 343, 348 (2d Cir. 1985)).

       4.      Further, the proposed Protective Order should be entered because it will protect

Debtors from public disclosure of Debtors’ confidential financial analyses and commercially

sensitive company information. Federal Rule of Civil Procedure 26(c)(1)(G), incorporated by

Federal Rule of Bankruptcy Procedure 7026, allows for the issuance of a protective order to

mandate that “a trade secret or other confidential research, development, or commercial

information not be revealed or be revealed only in a specified way.” Fed. R. Civ. P. 26(c)(1)(G).

A protective order is appropriate where the party seeking protection demonstrates: (i) that the

information for which protection is sought is confidential, Houbigant, Inc. v. Dev. Specialists,

Inc., No. 01 Civ. 7388 LTSGWG, 2003 WL 21688243, at *2 (S.D.N.Y. July 21, 2003), and

(ii) “good cause” for the issuance of that order, Gambale v. Deutsche Bank AG, 377 F.3d 133,

142 (2d Cir. 2004).

       5.      Information relevant to the Preliminary Injunction Motion contains confidential

financial information about Debtors’ business that is entitled to protection. Under the first


                                                   3
19-08289-rdd      Doc 7    Filed 09/18/19     Entered 09/18/19 22:49:58          Main Document
                                              Pg 4 of 5


element, courts in this District have recognized that “detailed financial information concerning a

privately held business, not previously disclosed to the public, will in most cases warrant

confidential treatment.” Closed Joint Stock Comp. “CTC Network” v. Actava TV, Inc., 15-CV-

8681 (GBD) (BCM), 2016 WL 1364942, at *4 (S.D.N.Y. Mar. 28, 2016). Under the second

element, courts routinely find that the need to protect internal financial information satisfies the

good cause standard because disclosure of such information could competitively disadvantage

the disclosing party. See, e.g., New York v. Actavis, PLC, No. 14 Civ. 7473, 2014 WL 5353774,

at *3-4 (S.D.N.Y. Oct. 1, 2014) (granting motion to file under seal records relating to profit

projects, business plans, and internal financial projections because disclosure “could

competitively disadvantage” the party seeking protection). Here, information related to Debtors’

financial status and the impact on Debtors’ financial and human capital of defending the Pending

Actions is valuable commercial information which, if widely disseminated, would provide

competitors with an improper view into Debtors’ business. Such information is known at any

level of detail outside of Debtors and entities assisting Debtors in the above-captioned chapter 11

cases, and Debtors have taken steps to limit the dissemination of such information because of its

sensitive nature. Accordingly, the proposed Protective Order is necessary because such

information would cause significant harm to Debtors if disseminated by the Defendants.

       6.      The Debtors stand ready to discuss the Preliminary Injunction Motion with any

party in interest. Debtors’ counsel may be contacted at 1-212-450-4000.




                                                  4
19-08289-rdd      Doc 7    Filed 09/18/19    Entered 09/18/19 22:49:58         Main Document
                                             Pg 5 of 5


         WHEREFORE Debtors respectfully request that this Court enter an order substantially in

the form attached hereto as Exhibit A, granting the relief sought therein, and grant such other

relief to Debtors as the Court may deem just and proper.

Dated:     September 18, 2019
           New York, New York

                                               /s/ Benjamin S. Kaminetzky
                                               DAVIS POLK & WARDWELL LLP
                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Benjamin S. Kaminetzky
                                               James I. McClammy
                                               Marc J. Tobak
                                               Gerard X. McCarthy
                                               Proposed Counsel to the Debtors
                                               and Debtors in Possession




                                                 5
